COURT OF CHANCERY
                                                             OF THE
                                                    STATE OF DELAWARE
ABIGAIL M. LEGROW
 MASTER IN CHANCERY                                                                                  NEW CASTLE COUNTY COURTHOUSE
                                                                                                    500 NORTH KING STREET, SUITE 11400
                                                                                                        WILMINGTON, DE 19801-3734


                                                        March 10, 2015


       Thomas E. Noble
       J.E. Mitchell Building
       1901 N. DuPont Highway
       New Castle, DE 19720

                 Re:     Noble v. Ayvazian, et al., C.A. No. 10679-ML

       Dear Mr. Noble:

             I have received your “Motion for Reconsideration or to Stay Order Pending Action by
       Defendant in Related Case” (the “Motion”). Although not styled as such, I have considered your
       Motion as though it were a timely filed exception to my February 18, 2015 draft report
       recommending that the Court dismiss your complaint as legally frivolous (the “Draft Report”).1

               In the Draft Report, I concluded that your complaint should be dismissed because “[n]one
       of the claims alleged in the Complaint states a cause of action that may be adjudicated in this
       Court, nor is the relief you request something that can be awarded in a separate action.” In the
       Motion, you argue that you will “suffer irreparable loss and harms” and your access to justice
       will be obstructed if I do not reconsider the Draft Report or stay the order of dismissal while your
       requests for relief are considered in the action currently pending before Master Ayvazian. The
       Motion does not, however, address or refute my conclusion that the causes of action alleged in
       the complaint are not matters that this Court may address in a separate action. Because the
       Motion does not provide a valid basis to reconsider or stay the dismissal of the complaint, I
       hereby adopt my draft report as a final report and recommend that the Court dismiss the
       complaint and deny the Motion.

                 IT IS SO ORDERED.

                                                             Very truly yours,

                                                             /s/ Abigail M. LeGrow
                                                             Master in Chancery

       1
        See Court of Chancery Operating Procedures § V(3) (an order entered by a Master in Chancery dismissing a
       complaint under 10 Del. C. § 8801, such an order shall be considered a draft report to which an applicant may file an
       exception under Court of Chancery Rule 144).